— Proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondents from remitting a disciplinary matter involving the petitioner to a Trial Board Hearing Referee for development of a more complete record.
Adjudged that the petition is granted, on the law, without •costs or disbursements, the respondents are prohibited from remitting the disciplinary matter to the Trial Board Hearing Referee, and are directed to accept the findings and recommendations of the Trial Board Hearing Referee dated April 17,1987.
Remitting the matter to the Trial Board Hearing Referee for the purpose of developing a more complete record upon which to make a final determination was in violation of the New York City Transit Authority’s own rules requiring that any modification of a Referee’s decision be made within 15 days after the filing of the record and recommendation with its president (see, NY City Tr Auth Rules & Regs, ch 4, ¶ 21.0; Public Authorities Law § 1204 [4]). Thompson, J. P., Bracken, Kunzeman and Spatt, JJ., concur.